          Case 5:21-cv-00056-D Document 27 Filed 09/16/21 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

 FALCON INSURANCE COMPANY,                   )
 LLC.,                                       )
                                             )
                        Plaintiff,           )
                                             )
 v.                                          )
                                             )            Case No. CIV-21-56-D
GARY TIDWELL,                                )
MACY DRAKE,                                  )
TIFFANY CHAMBRAY,                            )
JOHN GOERING, and,                           )
EAN HOLDINGS, LLC d/b/a                      )
ENTERPRISE RENT-A-CAR,                       )
                                             )
                        Defendants.          )


                                        ORDER
      Before the Court is Plaintiff’s Motion for Entry of Default Judgment against Macy

Drake [Doc. No. 25] and Motion for Entry of Default Judgment against EAN Holdings,

LLC d/b/a Enterprise Rent-A-Car (“Enterprise”) [Doc. No. 26]. This case involves

insurance coverage issues arising out of a car accident involving Ms. Drake, Defendant

Tiffany Chambray, and Defendant John Goering. The accident occurred while Ms. Drake

was driving a vehicle rented from Enterprise. Plaintiff seeks a declaratory judgment as to

all defendants that it has no obligation under an insurance policy issued to Defendant Gary

Tidwell to defend or indemnify Ms. Drake or Mr. Tidwell for claims made by Mr. Goering,

Ms. Chambray or Enterprise.

      As Plaintiff correctly points out, the clerk filed an Entry of Default as to Ms. Drake

and Enterprise pursuant to Federal Rule of Civil Procedure 55(a) because they were

properly served but failed to plead or otherwise defend the case [Doc. No. 20]. The

                                            1
           Case 5:21-cv-00056-D Document 27 Filed 09/16/21 Page 2 of 3




remaining defendants have answered Plaintiff’s Complaint. Pursuant to Rule 55(b),

Plaintiff now asks the Court to enter a default judgment in its favor and against Ms. Drake

and Enterprise on its request for declaratory relief.

       Generally, “[w]hen a default is entered against one defendant in a multi-defendant

case, the preferred practice is for the court to withhold granting a default judgment until

the trial of the action on the merits against the remaining defendants.” Northland Ins. Co.

v. Cailu Title Corp., 204 F.R.D. 327, 330 (W.D. Mich. 2000) (quoting Exquisite Form Ind.,

Inc. v. Exquisite Fabrics of London, 378 F.Supp. 403, 416 (S.D.N.Y.1974)). “This rule is

commonly applied where, as here, an insurer seeks a declaratory judgment that an

insurance policy does not trigger a duty to defend or indemnify both the defaulting

defendant and the other named defendants who may appear and contest the insurer’s

allegations.” Essex Ins. Co. v. Moore, No. 6:11-CV-515-ORL-19, 2011 WL 3235685, at

*1 (M.D. Fla. July 28, 2011).

       Here, the insurance coverage issues related to Ms. Drake or Enterprise are

intertwined with the coverage issues affecting the non-defaulting defendants. Thus, any

rulings related to the interpretation of the insurance policy or the scope of the coverage will

impact all defendants. Although Ms. Drake and Enterprise will not be permitted to

participate in the proceedings because of their default, the remaining defendants retain the

right to present their arguments in response to Plaintiff’s contentions. Northland Ins. Co.

v. Cailu Title Corp., 204 F.R.D. 327, 330 (W.D. Mich. 2000). Under these circumstances,

it is appropriate to defer entry of default judgment until the Court has had an opportunity

to rule on the substantive issues.

                                              2
          Case 5:21-cv-00056-D Document 27 Filed 09/16/21 Page 3 of 3




       IT IS THEREFORE ORDERED THAT Plaintiff’s Motion for Entry of Default

Judgment against Macy Drake [Doc. No. 25] and Motion for Entry of Default Judgment

against EAN Holdings, LLC d/b/a Enterprise Rent-A-Car [Doc. No. 26] are DENIED

without prejudice to refiling at an appropriate time.

       IT IS SO ORDERED this 16th day of September, 2021.




                                             3
